COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Tanya L. McCabe Trust, McCabe Family Trust, and The Rochford
                          Living Trust v. Ranger Energy LLC

Appellate case number:    01-15-00044-CV

Trial court case number: 54138

Trial court:              356th District Court of Hardin County

Date motion filed:        January 6, 2017

Party filing motion:      Appellee, Ranger Energy LLC

       It is ordered that the motion for rehearing is DENIED.


Judge’s signature: /s/ Michael Massengale
                         Acting for the Court

Panel consists of: Justices Keyes, Massengale, and Lloyd


Date: February 23, 2017